
	
		II
		110th CONGRESS
		1st Session
		S. 1213
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mr. Lugar (for himself,
			 Mr. Bingaman, and
			 Mrs. Lincoln) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To give States the flexibility to reduce bureaucracy by
		  streamlining enrollment processes for the medicaid and State children’s health
		  insurance programs through better linkages with programs providing nutrition
		  and related assistance to low-income families.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Express Lane to Health
			 Coverage Act of 2007.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Despite gains
			 made in recent years, 9,000,000 children in the United States are uninsured. At
			 least 70 percent of those children are eligible for public health insurance
			 coverage.
				(2)Most low-income
			 uninsured children are enrolled in nutrition and related programs that operate
			 under income guidelines similar to those of the Medicaid program. In fact, 71
			 percent of low-income uninsured children are in families that receive benefits
			 through the food stamps program, the National school lunch program, or the
			 special supplemental nutrition program for women, infants and children
			 (commonly referred to as WIC).
				(3)The public would
			 be well served if Federal means-tested public programs were able to improve
			 administrative efficiency and coordination as well as reduce unnecessary
			 bureaucracy.
				(4)Uninsured
			 children would be well served if their enrollment in a nutrition-based or other
			 means-tested program could serve as a gateway to health coverage.
				(5)Existing law
			 already allows children to be found income eligible for WIC based on their
			 enrollment in the Medicaid program. Current law does not, however, give States
			 adequate flexibility to make an income determination for eligibility for the
			 Medicaid program or the State Children’s Health Insurance Program based on an
			 uninsured child’s enrollment in WIC or another public program.
				(b)PurposeThe
			 purpose of this Act is to give States the flexibility to find children income
			 eligible for the Medicaid program or State Children’s Health Insurance Program
			 based on findings that have already been made by nutrition assistance or
			 similar public programs with comparable income standards.
			3.State option to
			 provide for simplified determinations of a child’s financial eligibility for
			 medical assistance under Medicaid or child health assistance under
			 SCHIP
			(a)MedicaidSection 1902(e) of
			 the Social Security Act
			 (42 U.S.C.
			 1396a(e)) is amended by adding at the end the following:
				
					(13)(A)At the option of the
				State, the plan may provide that financial or other eligibility requirements
				(including such requirements applicable to redeterminations or renewals of
				eligibility) for medical assistance are met for a child who is under 19 years
				of age (or, at State option, 20 or 21 years of age) by using a determination
				made within a reasonable period (as determined by the State) before its use for
				this purpose, of the child’s family or household income, or if applicable for
				purposes of determining eligibility under this title or title XXI, assets,
				resources, or other factual determinations (notwithstanding any other provision
				of law, including section 1903(x) and section 1137(d)), by a Federal or State
				agency, or a public or private entity making such determination on behalf of
				such agency, specified by the plan, including (but not limited to) an agency
				administering the State program funded under
				part A of title IV, the Food Stamp Act of 1977, the Richard B.
				Russell National School Lunch Act, or
				the Child Nutrition Act of 1966,
				notwithstanding any differences in budget unit, disregard, deeming, or other
				methodology, but only if—
							(i)the agency has fiscal liabilities
				or responsibilities affected or potentially affected by such
				determination;
							(ii)the agency or entity notifies the
				child's family—
								(I)of the information which shall be
				disclosed in accordance with this subparagraph; and
								(II)that the information disclosed will be
				used solely for purposes of determining eligibility for medical assistance
				under this title or for child health assistance under title XXI;
								(iii)interagency agreements limit the
				use of such information to that purpose; and
							(iv)the requirements of section 1939
				are satisfied.
							(B)Nothing in this paragraph shall be
				construed—
							(i)to authorize the denial of medical
				assistance under this title or of child health assistance under title XXI to a
				child who, without the application of this paragraph, would qualify for such
				assistance;
							(ii)to relieve a State of the
				obligation under subsection (a)(8) to furnish medical assistance with
				reasonable promptness after the submission of an initial application that is
				evaluated or for which evaluation is requested pursuant to this paragraph,
				including an application that is submitted through failure to decline
				enrollment, as provided in subparagraph (E);
							(iii)to relieve a State of the
				obligation to determine, on another basis, eligibility for medical assistance
				under this title or for child health assistance under title XXI if a child is
				determined ineligible for such assistance on the basis of information furnished
				pursuant to this paragraph; or
							(iv)as rendering subparagraph (A)
				inapplicable to redeterminations or renewals of eligibility.
							(C)If a State applies the eligibility
				process described in subparagraph (A) to individuals eligible under this title
				and to individuals eligible under title XXI, the State may, at its option,
				implement its duties under subparagraphs (A) and (B) of section 2102(b)(3)
				using either or both of the following approaches:
							(i)The State may—
								(I)establish a threshold percentage of
				the Federal poverty level (that shall exceed the income eligibility level
				applicable for a population of individuals under this title by 30 percentage
				points (as a fraction of the Federal poverty level) or such other higher number
				of percentage points as the State determines reflects the typical application
				of income methodologies by the non-health program and the State plan under this
				title);
								(II)provide that, with respect to any
				individual within such population whom a non-health agency determines has
				income that does not exceed such threshold percentage for such population, such
				individual meets all income requirements for eligibility for medical assistance
				under this title (regardless of whether such individual would otherwise be
				determined to be eligible to receive such assistance); and
								(III)provide that, with respect to any
				individual within such population whom a non-health agency determines has
				income that exceeds such threshold percentage for such population, such
				individual has a family income that exceeds the Medicaid applicable income
				level under section 2110(b)(4), regardless of whether the individual would
				otherwise be determined to have such a family income.
								In exercising
				the approaches under this clause, a State shall inform families whose children
				are enrolled in a State child health plan under title XXI based on having
				family income above the threshold described in subclause (I) that they may
				qualify for medical assistance under this title and, at their option, can seek
				a regular eligibility determination for such assistance for their child.(ii)Regardless of whether a State
				otherwise provides for presumptive eligibility under section 1920A, a State may
				provide presumptive eligibility under this title, consistent with subsection
				(e) of section 1920A, to a child who, based on a determination by a non-health
				agency, would qualify for child health assistance under a State child health
				plan under title XXI. During such presumptive eligibility period, the State may
				determine the child’s eligibility for medical assistance under this title,
				pursuant to subparagraph (A) of section 2102(b)(3), based on telephone contact
				with family members, access to data available in electronic or paper form, and
				other means of gathering information that are less burdensome to the family
				than completing an application form on behalf of the child. The procedures
				described in the previous sentence may be used regardless of whether the State
				uses similar procedures under other circumstances for purposes of determining
				eligibility for medical assistance under this title.
							(D)At the option of a State, the
				eligibility process described in subparagraph (A) may apply to an individual
				who is not a child.
						(E)(i)At the option of a
				State, an individual determined to be eligible for medical assistance or child
				health assistance pursuant to subparagraph (A) or (C) or other procedures
				through which eligibility is determined based on data obtained from sources
				other than the individual may receive medical assistance under this title if
				such individual (or, in the case of an individual under age 19 (or if the State
				elects the option under subparagraph (A), age 20 or 21) who is not authorized
				to consent to medical care, the individual’s parent, guardian, or other
				caretaker relative) fails to decline enrollment after receiving notice of
				eligibility and a reasonable opportunity to decline enrollment, in which case
				the State (at its option) may waive any otherwise applicable requirements for
				signatures by or on behalf of the individual.
							(ii)(I)If the application of
				clause (i) results in the enrollment of individuals in managed care
				organizations that receive capitated payments to cover some or all of the cost
				of providing medical assistance or child health assistance, the State shall
				establish mechanisms (including full or partial withholding of capitated
				payments until the managed care organization documents the provision of
				services to that individual and awarding of default enrollment shares based in
				significant part on such organization’s documentation of prior services
				furnished to default enrollees) to ensure that individuals enrolled pursuant to
				this subparagraph do not receive fewer preventive services (including
				well-child and well-baby visits) than do individuals enrolled in such managed
				care organizations who are eligible for medical assistance on the basis of the
				same general eligibility category but who are not determined to be so eligible
				pursuant to subparagraph (A) or (C).
								(II)For purposes of subclause (I), the
				term general eligibility category shall be construed as including
				the following categories: low-income children who are eligible for medical
				assistance based on factors other than disability, adults eligible for such
				assistance because they are parents or other caretaker relatives of dependent
				children, and women eligible for such assistance because of pregnancy.
								(iii)In the case of an individual
				enrolled pursuant to clause (i), the State shall inform the individual (or, in
				the case of an individual under age 18, the individual’s parent, guardian, or
				other caretaker relative) about the significance of such enrollment, including
				appropriate methods to access covered services.
							(iv)In the case of an individual enrolled
				pursuant to clause (i) who is charged premiums and who does not use any health
				care services during the first 90 days following enrollment, enrollment shall
				be considered declined if such individual fails to pay premiums during that 90
				day period, in which case no financial liability or penalty may apply to such
				individual. Such an individual shall be sent a notice explaining the
				disenrollment and offering an opportunity to reenroll.
							(F)For purposes of this paragraph—
							(i)the term non-health
				agency means an agency or entity described in subparagraph (A);
				and
							(ii)the term non-health
				benefits means the benefits or assistance provided by a non-health
				agency.
							.
			(b)SCHIPSection
			 2107(e)(1) of the Social Security
			 Act (42 U.S.C. 1397gg(e)(1)) is
			 amended by adding at the end the following:
				
					(E)Section
				1902(e)(13) (relating to the State option to base a determination of a child's
				eligibility for assistance on determinations made by a non-health agency
				administering a program providing nutrition or other public assistance (except
				that the State option under subparagraph (D) of such section shall apply under
				this title only if an individual is
				pregnant)).
					.
			(c)Presumptive
			 eligibility
				(1)In
			 generalSection 1920A of the Social Security Act (42 U.S.C.
			 1396r–1a) is amended—
					(A)in subsection
			 (b)(3)(A)(i)(II) is amended—
						(i)by
			 striking or before eligibility of a child for child
			 health assistance; and
						(ii)by
			 inserting or is an agency or entity described in section
			 1902(e)(13)(A), before (III);
						(B)by adding at the
			 end the following:
						
							(e)In the case of a
				State with a child health plan under title XXI that provides for presumptive
				eligibility under such plan and under this title, the State shall place each
				presumptively eligible child in the program under this title or title XXI for
				which the child appears most likely to qualify. During the child's period of
				presumptive eligibility, the State shall receive Federal matching funds under
				section 1903 or section 2105, depending on the program in which the child has
				been placed. If at the conclusion of such period, the child is found to qualify
				for, and is enrolled in, the program established under this title or title XXI
				when the child was enrolled in the program under the other such title during
				such period, the State’s receipt of Federal matching funds shall be adjusted
				both retroactively and prospectively so that Federal matching funds are
				provided, both during and following such period of presumptive eligibility,
				based on the program in which the child is enrolled following the conclusion of
				the presumptive eligibility
				period.
							.
					(2)Payment for
			 presumptive eligibility for children from the Medicaid or SCHIP program in
			 which the child is enrolled
					(A)In
			 generalSection 2105(a)(1)of such Act (42 U.S.C. 1397ee(a)(1)) is
			 amended—
						(i)by
			 striking subparagraph (B) and inserting the following:
							
								(B)at State option,
				for the provision of medical assistance to a child described in section
				1902(a)(10)(A)(ii)(XIV) during a period of presumptive eligibility under
				section 1920A;
								;
				and
						(ii)in
			 subparagraph (C), by inserting , including child health assistance
			 provided during a period of presumptive eligibility in accordance with section
			 2107(e)(1)(D) after 2103.
						(B)Rule of
			 constructionSection 2105(a)(1)(B) of such Act (42 U.S.C.
			 1397ee(a)(1)(B)), as amended by subparagraph (A)(i), shall not be construed as
			 affecting in any way the application of section 1920A(d) of such Act (42 U.S.C.
			 1396r–1a(d)) for purposes of making payments to States under section 1903 of
			 such Act (42 U.S.C. 1396b) for medical assistance provided during a period of
			 presumptive eligibility in accordance with section 1920A of such Act (42 U.S.C.
			 1396r–1a).
					(d)Signature
			 requirementsSection 1902(a) of such Act (42 U.S.C. 1396a(a)) is
			 amended by adding at the end the following: “Notwithstanding any other
			 provision of law, a signature under penalty of perjury shall not be required on
			 an application form for medical assistance as to any element of eligibility for
			 which eligibility is based on information received from a source other than
			 applicant, rather than on representations from the applicant. Notwithstanding
			 any other provision of law, any signature requirement for an application for
			 medical assistance may be satisfied through an electronic signature, as defined
			 in section 1710(1) of the Government Paperwork Elimination Act (44 U.S.C. 3504
			 note).”.
			4.Investments to
			 promote administrative efficiency
			(a)Management
			 information systems
				(1)In
			 generalSection 1903(a)(3)(A)(i) of the Social Security Act (42
			 U.S.C. 1396b(a)(3)(A)(i)) is amended by inserting (including technology
			 that enables inter-program connections, as defined in section 1905(y), and
			 other technology that reduces the number of individuals who are inaccurately
			 granted eligibility, that increases the number of individuals who are
			 accurately granted eligibility, or that improves the efficiency of eligibility
			 determinations, under this title or title XXI) after mechanized
			 claims processing and information retrieval systems.
				(2)Inter-program
			 connections definedSection 1905 of such Act (42 U.S.C. 1396d) is
			 amended by adding at the end the following:
					
						(y)(1)For purposes of section
				1903(a)(3)(A)(i), the term technology that enables inter-program
				connections means information technology (including software and
				hardware) that connects systems for determining eligibility or storing
				eligibility-related data pursuant to this title or title XXI to other sources
				of data potentially pertinent to eligibility determinations under this title or
				title XXI, including—
								(A)eligibility files maintained by
				programs described in section 1902(e)(13)(A);
								(B)information described in paragraph (2)
				or (3) of section 1137(a);
								(C)vital records information about births
				in any State; and
								(D)information described in sections
				453(i) and 1902(a)(25)(I)(i).
								(2)The technology described in paragraph
				(1) includes systems and activities involved in preparing, transmitting,
				processing, matching, analyzing, inputting, and storing information from the
				other sources of data described in that
				paragraph.
							.
				(b)Authorization
			 of information disclosure
				(1)In
			 generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.) is amended—
					(A)by redesignating
			 section 1939 as section 1940; and
					(B)by inserting
			 after section 1938 the following:
						
							1939.Authorization
				to receive pertinent information
								(a)In
				generalNotwithstanding any
				other provision of law, a Federal, State, or local agency or private entity in
				possession of the other sources of data described in section 1905(y) or the
				information described in section 453(i) or 1902(a)(25)(I)(i) is authorized to
				convey such data or information to a person directly connected with the
				administration or enforcement of a State plan under this title or title XXI,
				consistent with the succeeding provisions of this section.
								(b)Requirements
				for conveyanceData or information may be conveyed pursuant to
				this section only if the following requirements are met:
									(1)The individual
				whose circumstances are described in the data or information (or such
				individual’s parent, guardian, caretaker relative, or authorized
				representative) has either provided advance consent to disclosure or has not
				objected to disclosure after receiving advance notice of disclosure and a
				reasonable opportunity to object.
									(2)Such data or
				information are used solely for the purposes of—
										(A)identifying
				individuals who are eligible or potentially eligible for assistance under this
				title or title XXI and enrolling such individuals in the State plans
				established under such titles; and
										(B)verifying the
				eligibility of individuals for assistance under the State plans established
				under this title or title XXI.
										(3)An interagency or
				other agreement, consistent with standards developed by the Secretary—
										(A)prevents the
				unauthorized use, disclosure, or modification of such data and otherwise meets
				applicable Federal requirements safeguarding privacy and data security;
				and
										(B)requires the
				State agencies administering the State plans established under this title and
				title XXI to use the data and information obtained under this section to seek
				to enroll individuals in such plans.
										(c)Criminal
				penaltyA person described in the subsection (a) who publishes,
				divulges, discloses, or makes known in any manner, or to any extent not
				authorized by Federal law, any information obtained under this section shall be
				fined not more than $1,000 or imprisoned not more than 1 year, or both.
								(d)Rule of
				constructionThe limitations and requirements that apply to
				disclosure pursuant to this section shall not be construed to prohibit the
				conveyance or disclosure of data or information otherwise permitted under
				Federal law (without regard to this
				section).
								.
					(2)Conforming
			 amendment to assure access to national new hires databaseSection
			 453(i)(1) of such Act (42 U.S.C. 653(i)(1)) is amended—
					(A)by striking
			 and programs and inserting , programs; and
					(B)by inserting
			 and State plans approved under title XIX or XXI after
			 part A,.
					(3)Conforming
			 amendment to provide schip programs with access to national income
			 dataSection 6103(l)(7)(D)(ii) of the Internal Revenue Code of
			 1986 is amended by inserting or title XXI after title
			 XIX.
				(4)Conforming
			 amendment to provide access to data about enrollment in private
			 insuranceSection 1902(a)(25)(I)(i) of the Social Security Act
			 (42 U.S.C. 1396a(a)(25)(I)(i)) is amended—
					(A)by inserting
			 (and, at State option, individuals who are potentially eligible or who
			 apply) after with respect to individuals who are
			 eligible; and
					(B)by inserting
			 under this title (and, at State option, child health assistance under
			 title XXI) after the State plan.
					5.Effective
			 dateThe amendments made by
			 this Act take effect on October 1, 2007.
		
